Title: To George Washington from a Secret Committee of the New York Convention, 14 July 1776
From: Secret Committee of the New York Convention
To: Washington, George



Sir
In Committee of the Convention of Representatives of the State of New York at the City Hall of the City of New York 14 July 1776.

I am directed by the Committee to inform your Excellency that a great Number of the persons now confined in our Goal are from Queens County on Long Island, and from all Appearances we are confident that they are in Sentiment inimical to that glorious Cause in which with your Excellency we have the Honor to be engaged. We have it in our Power to confine them close prisoners, or take Security for their future Conduct. The Inconvenience of crouding the Goals throughout the Country with people of this Character, if they can safely be permitted to continue at their usual places of Residence is striking, as it must fill their Minds with the Sourness of Opposition and at the same Time by rousing and enraging all their Connections and giving a just alarm to every person suspected of holding similar Principles, raise up numerous Enemies actuated by Revenge & despair. If on the other Hand Security is taken for their peaceable Demeanor, at the same time binding them to continue at their usual Places of Abode, the Dangers I have just Suggested to your Excellency will indeed be removed, but another Cause of Serious apprehension will still remain and we shall risque much from their Correspondence with the Enemy, while perhaps it may be difficult to prevent them from knowing the Measures which may be taken by your Excellency for the public Service. In this disagreable Dilemma we find ourselves under the Necessity of asking advice Sir from you and such persons in your Council

as you may think proper to consult, it being our wish that our Conduct should conform to the Sentiments of those who are entrusted with the important Concerns of the united States.
We have seriously pondered on the Business your Excellency recommended to our Attention by the Letter we were yesterday honored with, and while we are alarmed at the dangers impending upon a Neglect of what your Excellency hath pointed out to us, we feel ourselves much at a Loss for Measures which will be effectual. We shall suggest to your Excellency the propriety of Removing from this Island every person except the Soldiery who shall not have a permission from the Committee of this County to continue thereon; and after that period a small Degree of Caution may prevent Vagrants or Spies from obtaining Intelligence. But upon this & every other plan which may be proposed we should be glad to have an Opportunity of consulting with your Excellency, being extremely Anxious for the Adoption Of the most speedy & Efficatious measures to promote the public Service. I have the Honor to be with the greatest Respect Your Excellency’s most obedient & most humble Servant

Gouvr Morris

